      Case 3:19-cv-00459-CWR-LRA Document 85 Filed 05/29/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 THE UNIVERSITY OF MISSISSIPPI                                                   PLAINTIFF
 MEDICAL CENTER

 V.                                           CIVIL ACTION NO. 3:19-CV-459-CWR-LRA

 SPENCER K. SULLIVAN, M.D.;                                                   DEFENDANTS
 MISSISSIPPI CENTER FOR ADVANCED MEDICINE, P.C.;
 LINNEA MCMILLAN;
 KATHRYN SUE STEVENS; and
 RACHEL HENDERSON HARRIS

                                            ORDER

       Before the Court is the defendants’ Motion to Dismiss Or In The Alternative Stay. Docket

No. 12. The legal standards are familiar. See Turnage v. Bailey, No. 3:18-CV-818-CWR-FKB,

2020 WL 2736424, at *2 (S.D. Miss. May 26, 2020) (discussing standards for motion to dismiss);

Marble v. Sangalli Private Ventures, LLC, No. 3:20-CV-36-CWR-FKB, 2020 WL 886944, at *1

(S.D. Miss. Feb. 24, 2020) (discussing standard for granting a stay under the Colorado River

abstention doctrine). For the following reasons, the motion is denied.

       The University of Mississippi Medical Center (UMMC) filed this complaint on June 28,

2019. It alleged, among other things, that the defendants violated the Computer Fraud and Abuse

Act (CFAA), a statute which makes unlawful “intentionally access[ing] a computer without

authorization or exceed[ing] authorized access, and thereby obtain[ing] information from any

protected computer.” 18 U.S.C. § 1030(a)(2)(C). To bring a claim under the CFAA, UMMC must

show “not only that it suffered ‘damage’ or ‘loss’ by a defendant’s alleged actions, but such

damage or loss must meet the $5,000 statutory threshold set forth in 18 U.S.C. §

1030(c)(4)(A)(i)(I).” New South Equip. Mats, LLC v. Keener, 989 F. Supp. 2d 522, 531 (S.D. Miss.

2013) (citations omitted).
      Case 3:19-cv-00459-CWR-LRA Document 85 Filed 05/29/20 Page 2 of 3




       The defendants now contend that UMMC failed to allege the required loss and that the

claims are time-barred. In the alternative, they argue that the Court should stay these claims under

the Colorado River abstention doctrine given UMMC’s ongoing lawsuit against them in the Circuit

Court of Hinds County, Mississippi.

       Loss under the CFAA encompasses two types of harm: (1) “any reasonable cost to any

victim, including the cost of responding to an offense, conducting a damage assessment, and

restoring the data, program, system, or information to its condition prior to the offense,” and (2)

“any revenue lost, cost incurred, or other consequential damages incurred because of interruption

of service.” 18 U.S.C. § 1030(e)(11).

       Here, the Complaint alleges that:

       UMMC has been required to spend substantial time and money to respond to, assess
       or otherwise address Defendants’ access of UMMC’s protected computers without
       authorization and/or in excess of authorized access. Such sums have greatly
       exceeded the statutory minimum of $5,000.00.

Docket No. 1 at 46. The complaint – along with the attached exhibits – shows that UMMC had to

unearth hundreds of pages of emails, including reviewing metadata to determine the sources of

certain documents. Accordingly, UMMC has sufficiently described the details of its investigation

and response to satisfy its pleading requirement as to the allegations of loss under the CFAA. The

forensic search alone could have plausibly cost more than $5,000.

       The defendants’ contention that UMMC’s CFAA claims are time-barred is unpersuasive.

CFAA provides that “[n]o action may be brought under this subsection unless such action is begun

within 2 years of the date of the act complained of or the date of the discovery of the damage.” 18

U.S.C. § 1030(g). UMMC alleges that it became aware of the damage on or around July 2, 2018.

See Docket Nos. 1 at 41; 1-30 at 4. Because this suit was filed within two years of that date, it




                                                 2
      Case 3:19-cv-00459-CWR-LRA Document 85 Filed 05/29/20 Page 3 of 3




appears to be timely. Whether UMMC discovered the damage on a different date is a question of

fact that is better determined at a later stage of this lawsuit.

        The defendants’ argument to stay the proceedings under the Colorado River abstention

doctrine is also unavailing. Under the doctrine, “at a minimum there must be a substantial

likelihood the [state] suit ‘will be an adequate vehicle for the complete and prompt resolution of

the issues between the parties.’” Ins. Safety Consultants LLC v. Nugent, No. 3:15-CV-2183-B,

2017 WL 735460, at *4 (N.D. Tex. Feb. 24, 2017) (quoting Moses H. Cone Mem. Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 28 (1983)). “[T]he decision to invoke Colorado River necessarily

contemplates that the federal court will have nothing further to do in resolving any substantive part

of the case, whether it stays or dismisses.” Moses, 460 U.S. at 28.

        While both suits arise from the same set of facts, the federal complaint raises only federal

claims, whereas the state complaint raises only state claims. The federal complaint also brings

claims against defendants not named in the state suit. For these reasons, the state suit will not be

an “adequate vehicle for the complete and prompt resolution of the issues between the parties.”

Nugent, 2017 WL 735460, at *4. “Regardless of the [state] suit’s outcome, there will remain

substantive work for the Court to do.” Id.

        For these reasons, the motion is denied. UMMC’s motion for leave to file a supplemental

response, Docket No. 79, is denied as moot.

        SO ORDERED, this the 29th day of May, 2020.


                                                        s/ Carlton W. Reeves
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
